Dismissed and Memorandum Opinion filed May 27, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00283-CV
____________
 
IRWIN PALCHICK, Appellant
 
V.
 
CEDYCO CORPORATION, Appellee
 

 
On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2009-72103
 

 
M E M O R
A N D U M   O P I N I O N
According to the notice of appeal, this is an attempted
appeal from an interlocutory order granting a new trial signed March 11, 2010. 
An order granting a new trial is a not an appealable interlocutory order.  Fruehauf
Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993) (per curiam).  No clerk=s record has been filed, however, and
this court has been unable to ascertain whether it has jurisdiction over the
appeal.  The clerk responsible for preparing the record informed the court that
appellant did not make arrangements to pay for the record.  
On April 23, 2010, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  No
response was filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.